Citation Nr: 0803633	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-25 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral pes planus.

2.  Entitlement to service connection for a cervical spine 
disorder to include disc osteophyte complex C6-7.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1990 to 
January 1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Procedural history

The veteran initially sought service connection for a right 
shoulder disorder in a claim received by VA in April 1994.  
That claim was denied in a December 1995 rating decision.  
The veteran submitted a notice of disagreement (NOD) in 
February 1995 and the RO issued a Statement of the Case (SOC) 
dated March 13, 1995.  The veteran did not submit a 
substantive appeal of the SOC.  

In an August 2003 rating decision, the RO, among other 
things, denied an increased (compensable) rating for service-
connected bilateral pes planus, denied service connection for 
a cervical spine disorder, and found that new and material 
evidence had not been submitted in support of a claim for 
service connection for a right shoulder disorder.  The 
veteran disagreed and timely appealed.

In October 2007, the veteran and his representative presented 
evidence and testimony in support of his claim at a hearing 
at the RO before the undersigned Acting Veterans Law Judge 
(AVLJ).  A transcript of that hearing is associated with the 
veteran's VA claims folder.

Issues not on appeal

In the August 2003 rating decision, the RO also denied 
increased (compensable) disability ratings for service 
connected right and left index finger disabilities, and 
denied entitlement to a non-service connected 10 percent 
compensation.  The veteran included the issues of increased 
disability ratings for his service connected finger 
disabilities in his NOD, but did not seek an appeal of the 
non-service connected 10 percent compensation issue.  In May 
2004, he submitted a written withdrawal of the increased 
rating claims for service connected finger disabilities from 
his appeal.  Thus, those issues are not on appeal and will be 
addressed no further herein.  See 38 C.F.R. § 20.204 (2007) 
[An appellant may withdraw any issue by submitting a written 
request which includes the veteran's name, VA claim number, 
and a statement indicating an intent to withdraw the issue].

The reopened claim of service connection for a right shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus 
disability is manifested by complaints of pain intensified by 
bad weather and daily flare-ups; pain eased by arch supports; 
no swelling, heat, erythema or tenderness; normal color and 
ranges of motion; no significant callous formation; no 
history of weakness, stiffness, swelling or fatigability; no 
additional limitation of motion or functional impairment 
during flare-ups; no use of a cane or a brace; and normal 
alignment.

2.  The competent medical and other evidence of record 
supports the conclusion that the veteran's cervical spine 
disorder to include disc osteophyte complex C6-C7 is not 
attributable to his period of active military service.

3.  In an unappealed December 1995 rating decision, the RO 
denied service connection for a right shoulder disorder.

4.  Evidence received since the December 1995 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a right shoulder 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating in excess of 0 percent are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2007).

2.  The criteria for referral for increased disability rating 
for pes planus on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2007).

3.  A cervical spine disorder to include disc osteophyte 
complex C6-C7 was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The December 1994 RO rating decision denying service 
connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  Since the December 1994 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right shoulder disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran generally contends that his service-connected 
bilateral pes planus disorder is worse than VA recognizes.  
He further contends that he is entitled to service connection 
for a cervical spine disorder and a right shoulder disorder 
both of which were aggravated during his active duty service.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The March 2006 rating decision

In the August 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
shoulder disorder because new and material evidence had not 
been received.  Subsequently, the veteran submitted 
additional evidence and in a March 2006 rating decision, the 
RO reopened the veteran's previously-denied claim of service 
connection for the right shoulder and denied it on the 
merits.

Notwithstanding the RO's reopening of this claim, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board. 
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim in correspondence dated April and June 2003 and 
October 2005.  Specifically, the notice letters informed the 
veteran what evidence was required to show service-
connection.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  The Board notes that in 
the June 2003 notice letter, the RO informed the veteran that 
he must "submit new and material evidence to show that the 
condition was incurred in or aggravated by your active 
military service."  See June 2003 letter at page 1.  The 
letter further informs the veteran what constitutes new and 
material evidence.  As well, the Board notes that the June 
2005 statement of the case includes the regulations 
pertaining to new and material evidence.  In addition, the 
October 2005 notice letter specifically informed the veteran 
regarding the necessity of submitting new and material 
evidence, and further defined what that evidence needed to 
be.  See October 2005 letter at page 1.  The Board concludes 
that the notice requirements of Kent and the VCAA have been 
satisfied with respect to the issue on appeal of whether the 
veteran submitted new and material evidence.  

With regard to the issue of an increased disability rating 
for pes planus, the Board notes that the veteran was not 
specifically informed of what was required to show an 
increased rating.  However, the June 2005 statement of the 
case included the rating criteria under Diagnostic Code 5276 
for evaluating pes planus.  In addition, the record includes 
a summary of a Decision Review Officer meeting with the 
veteran which includes a statement that:

The veteran contends that his service connected 
bilateral pes planus is worse than evaluated.  It 
is requested that after a complete review of the 
claims file, a comprehensive orthopedic (feet) 
examination be conducted to determine the nature 
and extent of severity of feet condition.

That statement makes clear that the veteran knew what 
evidence was required to support his increased disability 
rating claim.  Moreover, the Board notes that the veteran's 
testimony at the October 2007 hearing makes it evident that 
he knew what was required to support his increased disability 
rating claim.  For those reasons, the Board finds that the 
veteran was not prejudiced by any lack of notice of the 
elements of an increased disability rating.

Adequate opportunities to submit evidence and request 
assistance were provided. The April 2003 and October 2005 
notice letters informed the veteran to let VA know of or send 
any further evidence or information that he thought supported 
his claim.  In essence, the appellant was asked to "give us 
everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  After careful 
review, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issue on 
appeal.  

Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The record reveals that the veteran received 
several VA medical examinations and has had numerous medical 
treatments.  The RO has obtained records from the Social 
Security Administration (SSA), as well as from private 
hospitals and physicians identified by the veteran.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date, and held that the notice requirements of 
section 5103(a) apply generally to all five elements. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With regard to the issue of an increased disability rating, 
the Board notes that the first three elements are not in 
dispute.  The veteran has appealed his claim based on element 
(4), degree of disability.  The veteran received specific 
notice of what evidence was required to show an increased 
disability rating.  Moreover, because the RO denied the 
increased disability rating, the issue of an effective date 
is moot.  

With regard to the issues of entitlement to service 
connection, the Board notes that the first two elements are 
not in dispute.  The veteran has appealed his claims based on 
element (3), a connection between the veteran's service and 
the disability.  As noted above, the veteran has received 
adequate notice of this element.  Because the veteran was 
denied service connection, elements (4) and (5) are moot.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.

Thus, the Board finds that the veteran has received notice 
pursuant to Dingess. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
service representative presented evidence and testimony in 
support of his claim at an October 2007 hearing at the RO 
before the undersigned AVLJ. 

The Board will therefore proceed to a decision on the merits.

1.  Entitlement to a compensable disability rating for 
service-connected bilateral pes planus.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 10 percent rating is assigned for moderate symptoms: 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated indication of 
swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

Analysis

The veteran's bilateral pes planus is currently rated as 0 
percent or noncompensably disabling under Diagnostic Code 
5276.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's acquired flatfoot disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 5276 [Flatfoot, 
acquired] (2007).  Diagnostic Code 5276 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the veteran's case (bilateral pes planus).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5276.

The veteran's medical history includes several outpatient 
treatment reports in which he complained of bilateral foot 
pain.  At the October 2007 hearing, the veteran contended 
that his disability has worsened since the most recent 
January 2005 VA examination.  He generally contended at the 
hearing that his ankle is stiff after sitting for long 
periods and that he has pain after walking.  Such evidence 
was previously considered by VA examiners. 

The relevant medical evidence contained in the veteran's 
claims includes an examination by a VA physician in January 
2005.  The veteran told the examiner that he felt increased 
pain in both feet, increasing with prolonged standing or 
walking.  The veteran stated that his pain was intensified by 
bad weather.  

The examiner determined that the veteran's bilateral pes 
planus was manifested by moderate pes planus, and that the 
veteran had no significant deformity or abnormality.  He 
further found that all toes had normal ranges of motion, 
there were no significant callous formations, and no signs of 
swelling, heat, erythema or tenderness.  

The veteran complained that he had daily flare-ups of 
moderate severity and duration.  However, the examiner noted 
there was no evidence of any additional limitation of motion 
or functional impairment during flare-ups.  The veteran told 
the physician that use of orthotics provided moderate relief, 
and that he did not wear a brace or use a cane or other 
assistive device.  

The veteran's gait was described as normal, including normal 
heel and toe gaits.  The examiner noted there was no evidence 
of weakened movement, excess fatigability or incoordination, 
and there was no evidence that "these or pain decrease 
motion during exacerbations."  

The symptoms contained in Diagnostic Code 5726 include 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  The evidence shows that 
the veteran's feet are painful after standing or walking, but 
were not tender on examination.  There is no evidence of 
inward bowing of the tendo achillis and no evidence that the 
veteran's weight bearing line is over or medial to his great 
toe.  Thus, the veteran meets only one of the criteria 
provided for a 10 percent disability rating.  Such is not 
sufficient for an increased disability rating.

The symptoms contained in the diagnostic code for a 30 
percent rating include objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated indication of swelling on use, and characteristic 
callosities.  The most recent examination notes no pronation 
or abduction.  The veteran reports pain on use, but there is 
no evidence of or history of swelling on use.  There is also 
evidence that the veteran's pain is somewhat reduced by 
orthotic appliances.  Thus, the veteran meets none of the 
criteria for a 30 percent rating for bilateral pes planus. 

As discussed in the law and regulations section above, a 50 
percent rating is assigned for pronounced symptoms, such as 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The evidence is clear that the veteran 
exhibits no pronation or abduction, nor does he exhibit any 
marked inward displacement.  The examination describes that 
the Achilles tendon alignment was normal, and the veteran 
stated that his orthotics provided moderate relief.  

In consideration of the record as a whole, the Board notes 
that it reveals little, if any, pathology consistent with the 
assignment of a 30 or 50 percent rating for acquired 
flatfoot, and further finds that the singular criterion for a 
10 percent rating does not warrant a compensable rating.  The 
objectively demonstrated bilateral foot pathology does not 
approximate that required for the assignment of an increased 
compensable rating.  Cf. 38 C.F.R. § 4.7 (2007).  

DeLuca considerations

The Board notes that the veteran and his representative have 
also suggested that a higher rating is warranted under 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as with Diagnostic Code 5726, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

The Board observes in passing that, even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable, the clinical findings 
would not warrant an increased evaluation due to functional 
loss.  Although the veteran has complained of pain, the 
examiner noted that his gait was normal and use of orthotics 
provided some relief.  The examiner also specifically noted 
that although the veteran no longer works, other health 
problems are the cause for his unemployability.  Moreover, 
there is no evidence of weakness, incoordination, 
fatiguability and the like.  

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his bilateral pes 
planus.  Indeed, it appears that the veteran has never been 
hospitalized for this disability.  The Board further notes 
that there is no evidence of marked interference with the 
veteran's employment due to the disability; rather, the 
evidence shows the veteran does not work because of other 
disabilities.  The veteran thus has not submitted evidence 
that the disability interferes with his ability to perform 
work beyond that contemplated in the presently assigned 
noncompensable scheduler rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  

In short, the record does not demonstrate that the veteran's 
disability causes more impairment or deficiency than the 
currently assigned disability rating.  For these reasons, the 
Board has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

2.  Entitlement to service connection for a cervical spine 
disorder to include disc osteophyte complex C6-7.

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

In August 1984, the veteran injured his neck and right 
shoulder making a tackle while playing college football.  He 
fully recovered from those injuries prior to enlisting in the 
U.S. Army in 1990.  See hearing transcript at pages 6-7.  He 
generally contends that his neck disorder was aggravated 
during service.  Specifically, he has contended that, 
although serving as a personnel specialist, he aggravated his 
condition performing physical training required of all 
soldiers.  See hearing transcript at page 8.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  Accordingly, the 
Board will address each Hickson element in turn.

Element (1) is satisfied.  A February 2003 examination, 
including a MRI report, indicates that the veteran was 
diagnosed with disc osteophyte complex at C6-7.  A June 2007 
x-ray report diagnosis is "postoperative fusion of C6 and C7 
vertebral bodies," and degenerative disc disease at C5-6.  

With regard to element (2), the Board notes that the 
veteran's SMR includes a November 1989 cervical x-ray report 
stating "there is normal bony structure, disc space and 
accessory processes."  In addition, a November 16, 1989, 
entry states that the veteran had an "uneventful" recovery 
from his football injury and "is asymptomatic . . . ."  
Thus, the evidence supports a conclusion that the veteran's 
cervical condition was normal just prior to his induction 
into active duty in February 1990.  

At the October 2007 hearing, the veteran indicated that he 
complained of and was seen for cervical spine problems during 
service.  See hearing transcript at page 9.  The SMR does 
include record entries which document complaints and 
treatment of nodules on the veteran's neck, but there is 
nothing in the record which indicates the veteran complained 
of or was treated for a cervical spine condition.  Indeed, 
the record indicates that such a condition was ruled out.

The Board places far greater weight of probative value on the 
contemporaneous service department records, which show that 
the veteran complained of and was treated for a lymph node 
condition rather than a cervical spine condition, than it 
does on the more recent statements of the veteran, made in 
connection with his claims for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

Moreover, to the extent that the veteran contends that the 
condition during service was a cervical spine disorder, the 
Board notes that the veteran is not competent to characterize 
what the disorder was; such a characterization is a medical 
determination.  Inasmuch as this assertion is made by a lay 
person without medical knowledge, it does not merit 
particular weight.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Finally, shortly after his discharge, in an 
April 1994 claim for VA benefits, the veteran did not list a 
cervical spine disorder among the disorders he felt then were 
related to his active duty.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

In sum, after a review of the entire record, the Board finds 
that a preponderance of the evidence supports a conclusion 
that the veteran did not have an in-service incurrence or 
aggravation of a cervical neck disorder, and element (2) is 
not satisfied.  The claim fails on that basis.

With regard to element (3), the Board briefly notes that 
there is only one item of evidence which can be regarded as a 
medical evidence that the veteran's current neck condition is 
related to an in-service injury or aggravation.  The veteran 
submitted an October 2004 letter from Dr. J.B. who related 
the history provided by the veteran and concluded:

It seems quite obvious that his conditioning 
training in the military is related to his . . . 
cervical surgery due to the fact that he was able 
to complete the career in the military without 
issues with the neck . . . it is my opinion with a 
reasonable degree of medical certainty that these 
current processes that he is being treated for are 
directly related to his military career and not a 
previous injury that he had over 20 years ago . . . 
[and] it seems that there are no other secondary 
conditions that would be related to these illnesses 
and processes [including the cervical spine 
disorder].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  It is now well established that information 
from a veteran which is merely transcribed by a medical 
professional still amounts only to a statement from the 
veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

In this case, Dr. J.B. summarized a history of events 
occurring during service provided by the veteran.  There is 
nothing in the letter which indicates that Dr. J.B. reviewed 
the veteran's claims folder or, more importantly, his SMR.  
As indicated above, the restatement of the veteran's version 
of events is simply a statement of the veteran and does not 
become fact merely because a physician transcribed it in a 
medical record.  It has been demonstrated above that the 
veteran's version of events is not supported by contemporary 
evidence.  Thus, Dr. J.B.'s opinion is, to a large extent, 
based on incredible facts.

Second, Dr. J.B.'s opinion is largely conclusive.  Dr. J.B. 
did not discuss how the veteran's physical conditioning 
aggravated or caused a cervical spine disorder, but merely 
stated that it did.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Dr. J.B.'s opinion stated nothing regarding an injury or some 
event which caused the veteran's neck disorder, but rather 
vaguely concluded that the veteran's service is related to 
the current neck disorder.  Thus, for the reasons set out 
above, the Board finds that Dr. B.J.'s opinion regarding the 
medical evidence of a nexus between the veteran's current 
condition and his service-connected disabilities is of little 
probative value.

For those reasons, the Board finds that element (3) is also 
not satisfied, and that a preponderance of the evidence 
establishes that the veteran's cervical spine condition was 
not incurred in or aggravated by his military service.  
Entitlement to service connection for a cervical spine 
disorder is not warranted.


3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right shoulder 
disorder.

The pertinent law and regulations pertaining to service 
connection - in general have been stated above and will not 
be repeated here.

Finality/new and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

As indicated in the Introduction, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss 
and tinnitus in a December 1994 rating decision which was not 
appealed by the veteran.  That decision is final.  See 
38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  The veteran now seeks to reopen his claim.  

The relevant evidence of record at the time of the December 
1994 decision included the veteran's SMR which included 
several entries pertaining complaints of right shoulder pain 
in November and December 1990.  

In the December 1994 rating decision, the RO denied the claim 
because the evidence showed the shoulder injury during 
service was temporary and had resolved by the veteran's 
discharge.  

The veteran noticed his disagreement with the rating decision 
as it pertained to the right shoulder claim and the RO issued 
a statement of the case (SOC) in March 1995 and notified of 
the SOC in a letter dated March 13, 1995, and further 
notified that in order to maintain his appeal, he must submit 
a substantive appeal.  However, the veteran did not submit a 
substantive appeal.  

Additionally submitted evidence

Evidence submitted since the December 1995 rating decision 
includes a November 2003 MRI, and an August 2004 VA 
examiner's diagnosis of "right shoulder superior labrum 
anterior and posterior [SLAP] lesion."  The evidence also 
includes an October 2004 letter from Dr. J.B. who concluded 
that the veteran's SLAP lesion was "service connected 
because he was not symptomatic with this shoulder to the 
point where he needed treatment and only he has recently been 
symptomatic."  Dr. J.B. also concluded with a reasonable 
degree of medical certainty that the SLAP lesion was related 
to the veteran's military career.  

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With regard to element (1), there is now evidence of a 
current SLAP lesion of the right shoulder.  With regard to 
element (2), there is evidence of complaints and treatment of 
a shoulder condition during service.  With regard to element 
(3), there is medical evidence of a nexus between the 
condition in service and the current disorder.

Thus, the Board finds that the record contains new and 
material evidence, that is 
evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156; see also Evans, supra.  The claim of 
entitlement to service connection for a right shoulder 
disorder is therefore reopened.

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claims on the merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board is concerned that the medical opinion of record are 
conclusory and fail to explain the how the veteran's reported 
in-service complaints of right shoulder pain and the onset of 
a right shoulder SLAP lesion can be connected.  As above, the 
Board particularly notes the opinion of Dr. J.B. and his 
explanation for the connection have any connection with the 
contemporary evidence of record.  In Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998), the Court found that the 
Board could assess probative value of a physician's opinion 
by determining whether the physician provides the basis for 
his/her opinion.  In this case, although the opinion provides 
evidence of a nexus between the veteran's in-service shoulder 
complaints and his current shoulder condition, the probative 
value of that opinion is limited.  

The Board finds that the nexus issue, in its present state, 
raises questions that must be addressed by an appropriately 
qualified medical provider.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 
Accordingly, as is discussed below, the Board is remanding 
this claim for further evidentiary development.  


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral pes planus is denied.

Entitlement to service connection for a cervical spine 
disorder to include disc osteophyte complex C6-7, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder 
disorder is reopened; to this extent only, the appeal of this 
issue is allowed.


REMAND

As was discussed in some detail above, the Board finds that, 
regarding the claim of entitlement to service connection for 
a right shoulder disorder, the nexus issue, in its present 
state, raises questions that must be addressed by an 
appropriately qualified medical provider.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The Board remands the claim for further development 
to determine whether the veteran's current right shoulder 
SLAP lesion condition was incurred or aggravated during 
active duty.  

The Board also notes that the veteran has not received 
specific notice of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), where the Court observed that a claim of entitlement 
to service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date, and held that the 
notice requirements of section 5103(a) apply generally to all 
five elements.  The Board instructs VBA to provide the 
veteran with appropriate notice.

Accordingly, the case is REMANDED for the following action:

1.  VBA should send a letter informing the 
veteran of the notice required by Dingess, 
to include degree of disability and 
effective date.

2.  VBA should provide the veteran's 
claims folder to an appropriate health 
care provider.  The reviewer should 
provide an opinion as to whether it is as 
likely as not that the veteran's current 
right shoulder SLAP lesion condition is a 
result of an in-service injury or 
condition the veteran incurred or 
aggravated during his military service.  
The reviewer should also provide an 
opinion as to whether it is as likely as 
not that the veteran's 1984 football 
injury is related to his current right 
shoulder SLAP lesion condition.  The 
examiner should provide the reasons and 
bases for any conclusion or opinion 
expressed.  If deemed to be necessary by 
the reviewer, VBA should arrange for the 
veteran to be examined and any testing or 
diagnostic procedure deemed to necessary 
by the examiner should be accomplished.  A 
report should be prepared and associated 
with the veteran's claims folder.
 
3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to service connection for a 
right shoulder disorder. If the claim is 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


